           Case 1:20-cv-01588-LGS Document 14 Filed 07/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 RENZER BELL,                                                  :
                                            Plaintiff,         :
                                                               :   20 Civ. 1588 (LGS)
                          -against-                            :
                                                               :         ORDER
 CHARLES GRAY,                                                 :
                                                               :
                                          Defendant.           :
 ------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated June 26, 2020, directed Plaintiff to file proof of service of

the Complaint on the docket as soon as possible, and adjourned the July 2, 2020, initial

conference to July 16, 2020. ECF 13. The Order further stated that “[i]f no submissions are filed

between now and July 9, 2020,” which is the date that pre-conference materials are due, “then the

Court may dismiss this action for failure to prosecute.” Id.;

        WHEREAS, this action was filed on February 24, 2020. ECF 1. Plaintiff has made no

communications with the Court since April 24, 2020, despite orders directing a response issued

on June 5, 2020, and June 26, 2020. See ECF 8, 12, 13. It is hereby

        ORDERED that the initial conference in this action set for July 16, 2020, at 10:30 A.M.

is adjourned to July 30, 2020, at 10:30 A.M. It is further

        ORDERED that Plaintiff shall file proof of service of the Complaint on the docket no

later than July 23, 2020.

        If Plaintiff fails to file any response to this Order by July 23, 2020, the Court will dismiss

this action for failure to prosecute. The Clerk of Court is respectfully directed to mail a copy of

this Order to the pro se Plaintiff.



Dated: July 10, 2020
       New York, New York
